Citation Nr: 1761097	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  15-27 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial compensable evaluation of left ear hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1958 to July 1963, and had additional service in the Air National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  In that decision, the RO granted service connection for left ear hearing loss at a noncompensable rate, effective June 29, 2011.  The Veteran submitted a timely Notice of Disagreement and perfected his appeal.

In his July 2015 Substantive Appeal, the Veteran indicated he wanted a travel board hearing.  In May 2016, he stated that he wanted a videoconference hearing instead.  The Veteran submitted a letter in October 2017 stating that he could not make it to his scheduled hearing due to hardships.  In November 2017, the Veteran notified VA that he was withdrawing his request for a travel board hearing because he was in and out of the hospital due to health issues.  The Board finds that the request has been withdrawn.  38 C.F.R. § 20.704 (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was scheduled for a VA examination to evaluate his hearing loss disability in June 2015 and July 2015.  He failed to attend either examination.  

Under 38 C.F.R. § 3.655(a), when entitlement to a benefit cannot be established without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with 38 C.F.R. § 3.655(b) or (c) as appropriate.  38 C.F.R. § 3.655(b) applies to original or reopened claims or claims for increase, and 38 C.F.R. § 3.655(c) applies to running awards, when the issue is continuing entitlement.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, and death of an immediate family member.  38 C.F.R. § 3.655(a). 38 C.F.R. § 3.655(b) holds that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record. 

The Veteran's representative submitted a statement in November 2017 that the Veteran was unable to attend the previously scheduled VA examinations due to health issues and that he recently underwent a hip replacement surgery.  The statement declared that the Veteran is willing and will be ready to report for any needed examination in the spring of 2018.  

The Board finds that good cause has been given for the Veteran's failure to report for a VA examination.  38 C.F.R. § 3.655(a).

The Veteran last underwent a VA examination in June 2005.  In March 2014, a physical examination was not done in response to an examination request; instead an Acceptable Clinical Evidence (ACE) evaluation of the claims file was conducted.  There are no more recent audiological examinations of record.  The mere passage of time, alone, since an otherwise adequate examination, does not obligate VA to have the Veteran reexamined simply as a matter of course.  However, because the March 2014 examination report was not based upon an audiological examination and the Veteran has asserted that a noncompensable rating is not an accurate evaluation of his current disability, an examination should be scheduled.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be afforded a VA audiological examination in order to determine the current nature and severity of his left ear hearing loss.  The claims file should be provided to and reviewed by the examiner. 

The examiner should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC test should also be administered to determine speech recognition scores.  The examiner should, in addition to addressing audiometric results and the Maryland CNC test results, fully describe the functional effects caused by the Veteran's hearing loss disability.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted. 

The Veteran is reminded that failure to cooperate with the examination may result in a denial of his claim.

2.  After the development requested above has been completed, again review the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




